Title: To John Adams from Benjamin Stoddert, 24 October 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Depart. 24. Octobr. 1799.

I do myself the honor to enclose my Ideas on a few of the points proper to be noticed in the Speech to Congress. I have said nothing about the Penna. insurrection, the begining of that business being better understood by Col Pickering, & the conclusion, by Mr McHenry, than by me. I have forborne any observations about spiolations by British Cruisers, & the extraordinary lengths to which the Judges of the inferior tribunals suffer themselves to be carried, in the condemnation of our Vessels—supposing Col Pickering has official documents on these points, & if he has not, doubting the propriety of mentioning them. If noticed, the mention of them I think, should be accompanied by expressions of the Presidents confidence that such irregular & unjustifiable proceedings are unauthorized by & unknown to, the British Cabinet—and of his reliance, that the Representations he had caused to be made would produce an immediate remedy.
If we desire the British Cabinet to pursue a Just line of conduct, towards us, We should in speaking on the subject, not seem to doubt it.
As to the Navy, I doubt, whether in the present state of our affairs, any more small vessels should be added to it—or & have supposed it would be best, merely to mention the subject, as meritting the attention of Congress. If they appropriate to finish the 6-74 Gun Ships—and to provide more timber for more large ships, it will be doing as much perhaps as ought now to be required.
I have also omitted to say any thing about the state of our own Country or of Europe—not feeling myself so well qualified as others are, to speak upon such subjects.
I have the honor to be / with the highest respect & / esteem sir Yr most Obed / sert.






Ben StoddertAdhering to the humane and Pacific system which has constantly been avowed by & which has invariably directed the proceedings of, the Executive authority, in conformity with the wishes of the other Branches of the Government; and of the People of the United States; I felt it to be my Duty to meet the first unqualified overture on the part of the French Government to renew negotiations for a restoration of harmony between the two Countries—and in pursuance thereof, appointed Ministers to be ready to proceed to France whenever such assurances should be given me, as would leave no doubt of their being received as the Representatives of a free powerful & independent Nation; and that Ministers with equal powers should be appointed on the part of the French Government, to treat with them.These assurances having been given me, by the French Directory, through their minister of Foreign Relations, I saw no sufficient reason on the reverse of Fortune which France had experienced to delay the mission; and one two of our Ministers have accordingly proceeded on their way to Paris, where they will be Joined by the third, carrying with them full powers to conclude a Treaty on terms compatible with the honor of the United States and Interest of both Nations.Whatever may be the result of this mission, full evidence will be afforded to the World, that no proper step has been omitted on the part of the Government of the United States to preserve the Blessings of Peace, and if this last effort should end in disappointment, the whole People of our Country, convinced that we have no alternative remaining, but War, or degradation, will be ready to second with all their energies, the measures to which the Wisdom of Congress may find it necessary to resort, for the maintainance of National honor.—In the meantime, it is our true policy to be prepared for the worst that may happen; to relax in none of our preparations for defence, and to invogorate those which are deemed most essential to our safety. Experience has taught us a lesson which ought not to be forgotten—that nothing but the power of making our Nationality respected will be sufficient to shield us from the Calamity of becoming a party in Wars, unconnected with our Interests and our policy  be adequate to this end without a Navy policy. A Country never can be in a state of security which has not the command of ample supplies of Arms & military stores; and experience has taught us a lesson which ought not to be forgotten; that a reliance on our remote situation from the Nations of Europe to shield us from the Calamities of Wars unconnected with our Interest and our policy, without the aid of an adequate naval force to insure respect to our Neutrality, will be equally delusive & destructive.In pursuance of the powers vested in me by the Act further to suspend Commercial intercourse between the United States and France & her dependencies, I have caused arrangements to be made with the Governing power of the North side of the Island of St. Domingo, for a renewal of intercourse with that part of the Island, on conditions meant to secure our Trade from the depredations of Cruising Vessels, equipped within the Jurisdiction of that Government, or finding Asylum therein—This measure had less for its object, an extension of our Commerce, at all times desireable, than the policy of Neutralizing so considerable a Dependancy of France, during the unprovoked & unjust hostility of that Country towards us.Interested as the United States, and Great Britain are in preserving a good understanding with each other, it would not be without deep regret, that I should perceive in the transactions of either Government any circumstances likely to interrupt that Harmony which so happily subsists between the two Nations. I cannot consider of this nature the interruption to suspension of the proceedings of the board of Commissioners under the sixth article of the Treaty of Amity & Commerce, that by the cecession of the American Commissioners. That article growing out of the 4th. article of the Treaty of Peace, although couched in terms which appear sufficiently explicit, has given birth to constructions so very opposite as to leave no hope of adjustment without an explanation the intervention of the two Governments; and I have accordingly instructed Mr King to enter into the necessary arrangements with Lord Greenville to bring this business to an amicable conclusion. Disposed on our part to execute with Justice & good faith every article of the Treaty, I cannot doubt that the British Cabinet conformably to its well known Character, will be actuated by the same honorable views, and that such explanations will take place as will enable the board of Comrs. shortly to resume its functions.